Citation Nr: 0706941	
Decision Date: 03/09/07    Archive Date: 03/20/07	

DOCKET NO.  02-11 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for cancer of the larynx, 
to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran had periods of active service from June 1950 to 
June 1965 and from July 1965 to February 1971.  His service 
included time in Vietnam from 1965 to 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision from the 
VARO in Waco, Texas, that denied entitlement to service 
connection for squamous cell carcinoma of the oral tongue 
based on herbicide exposure.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision.  

2.  The veteran received treatment for cancer of the larynx 
many years following service and the competent medical 
evidence does not establish a link between his active service 
and the cancer.  


CONCLUSION OF LAW

Service connection for cancer of the larynx is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating claims for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In order to 
meet these requirements, VCAA notice must:  (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394 (2005) 
(outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  
(1) veteran's status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The December 2003 letter from the RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his service connection claim, namely, proof 
of an injury in service or disease that began in or was made 
worse during military service or an event in service that 
caused injury or disease; a current physical or mental 
disability; and a relationship between the current disability 
and an injury, disease, or event in service.  This 
correspondence disclosed VA's duty to obtain certain evidence 
for the veteran, such as medical records, employment records, 
and records held by any Federal agency, provided the veteran 
gave consent and supplied enough information to enable their 
attainment.  It made clear that although the VA could assist 
the veteran in obtaining these records, he carried the 
ultimate burden of ensuring that VA received all such 
records.  This letter additionally apprised the veteran that 
VA would schedule a medical examination or obtain a medical 
opinion for him if the RO determined such to be necessary to 
make a decision on the claim.  It also specifically asked the 
veteran to provide VA with any other supporting evidence or 
information that he had.  The Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession, and that he received notice of the evidence 
needed to substantiate his claim, the evidence by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, as well as the manner 
in which the RO determines effective dates and disability 
ratings in the March 2006 communication.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), proper VCAA notice must 
"precede an initial unfavorable agency of original 
jurisdiction decision on a service connection claim."  VA did 
not provide such notice to the veteran prior to the March 
2002 rating decision that is the subject of the appeal with 
regard to service connection for cancer of the larynx.  
Notwithstanding this belated notice, the Board determines 
that the RO cured this defect by providing VCAA notice 
together with readjudication of the claim, as demonstrated by 
the July 2002 Statement of the Case and subsequent 
Supplemental Statements of the Case, including one in August 
2006.  Prickett v. Nicholson, 20 Vet. App. 370 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  The veteran 
thus was not prejudiced by any defect in timing, as "the 
purpose behind the notice has been satisfied...that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of the claim..." Mayfield, 
19 Vet. App. at 128.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A ("the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the...claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A (setting forth Secretary's various duties 
to the claimant).  

The record shows the veteran was accorded examinations by VA, 
and reviews of these examinations show they were thorough in 
nature and adequate for the purposes of deciding the claim.  
The Board further finds that the medical evidence of record 
is sufficient to resolve the appeal, and that VA has no 
further duty to provide an examination with opinion.  
38 U.S.C.A. § 5103A; 38 C.F.R. 3.159 .

Based on the foregoing, the Board finds that VA fulfilled its 
VCAA duties to notify and assist the veteran, and, thus, no 
additional assistance or notification is required.  The 
veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.




Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that "for service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 
19 Vet. App. 427, 431 (2006); accord Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F.3d 1317, 
1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 1163, 
1166 (Fed. Cir. 2004).  If the veteran fails to demonstrate 
any one element, denial of service connection will result.  
Disabled American Veterans, supra; Coburn, supra.  

The Board notes that with respect to the nexus prong referred 
to above, the veteran must demonstrate through medical 
evidence that "a causal relationship" exists between the 
present disability and an inservice event.  Shedden, 381 F.3d 
at 1167.  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
must demonstrate that the claim is plausible.  Espiritu v. 
Derwinski, 4 Vet. App. 492, 494 (1992).  Mere lay assertions 
of medical status do not constitute competent medical 
evidence.  Moray v. Brown, 5 Vet. App. 211, 214 (1993) (lay 
persons are not competent to offer medical opinions).  
Alternatively, a veteran can establish a nexus between 
service and the current disability by offering medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117, 120 
(1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Where a veteran served ninety (90) days or more of 
continuous, active military service during a period of war 
and malignant tumors become manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Where a veteran, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
Era (from January 9, 1962 to May 7, 1975), and has one of the 
following diseases associated with exposure to certain 
herbicide agents [to include Agent Orange], that disease 
shall be considered to have been incurred in or aggravated by 
such service, notwithstanding the fact that there was no 
record of evidence of such disease during the period of such 
service.  The diseases include non-Hodgkin's lymphoma; 
Hodgkin's disease; chronic lymphocytic leukemia, multiple 
myeloma; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313.

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder, direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof which apply in decisions of claims for veteran's 
benefits.  A veteran will receive the benefit of the doubt 
when an approximate balance of positive and negative evidence 
exists.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Wells v. Principi, 
18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  A claim will be 
denied only if a preponderance of the evidence is against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and what this evidence shows, 
or fails to show, on the claim.  The veteran should not 
assume that the Board has overlooked pieces of evidence that 
are not specifically discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board provide reasons for rejecting evidence favorable to 
the veteran).  

The record does not contain any evidence that the veteran's 
cancer of the larynx was manifested in service or in his 
first post service year; in fact, it was not diagnosed until 
2000, a time many years following service discharge.  
Consequently, service connection for cancer of the larynx on 
the basis that it was manifested in service, or on a 
presumptive basis (as a chronic disease under 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309) is not 
warranted.  

The veteran's essential contention is that his cancer of the 
larynx is related to his exposure to Agent Orange during his 
service in Vietnam and it should be presumptively service 
connected on that basis as a respiratory cancer.  The veteran 
has been diagnosed as having cancer of the larynx.  However, 
the medical evidence shows the primary site of the cancer was 
the floor of the mouth and the tongue.  Base of the tongue 
cancer is not specifically enumerated among the diseases the 
Secretary of VA has determined are related to herbicide 
exposure.  The persuasive medical evidence of record shows 
that the primary site of the veteran's cancer was the tongue 
and floor of the mouth.

The medical evidence includes a report of the VA examination 
accorded the veteran in October 2003.  It was noted he had 
oral squamous cell carcinoma involving the gum and the tongue 
and had been operated on around the year 2000.  It was 
further related that in about 2002 he had coughed up some 
bloody material and a study showed he had ablation in the 
left lower lobe.  These were operated on and they showed a 
different kind of tumor instead of the squamous cell tumor 
cancer that was in his mouth.  The tumor in the chest was 
small-cell carcinoma of the lung, and it was described as a 
different type of tumor.  Therefore, the examiner stated he 
did not think it was metastatic, but thought it was primary.  
Clinical examination was accomplished and the examination 
impressions were:  Cancer of the left lung which the examiner 
believed was primary of the lung and small-cell carcinoma of 
the lung probably secondary to Agent Orange exposure and 
described as "not metastatic from the oral pharynx"; and 
history of squamous cell carcinoma of the tongue and mouth, 
with removal and treatment in the year 2000 with no apparent 
recurrence.  

There is no specific evidence of record indicating that the 
base of the tongue cancer is somehow related to service.  As 
noted above, oral cancer is not a disease that the Secretary 
of VA has determined is related to Agent Orange exposure and, 
therefore, the veteran's cancer cannot be service connected 
based on these presumptive provisions.  

Additionally, there is no medical evidence showing that the 
base of the tongue cancer is somehow related to service under 
any other theory.  See Combee, 34 F.3d at 1042.  

The veteran's own statements relating his cancer of the 
larynx to herbicide exposure do not constitute competent 
evidence, as he is a layperson, and lacks authority to opine 
regarding matters of medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board notes that service connection has been granted for 
lung cancer, status post lobectomy, on the basis that it is 
related to his exposure to Agent Orange and that service 
connection was granted on a presumptive basis as a 
respiratory cancer.  A 100 percent evaluation was assigned 
from February 3, 2003.  A 30 percent rating was assigned, 
effective November 1, 2003.  Service connection is in effect 
for several other disorders, including diabetes mellitus, 
peripheral neuropathy of the left lower extremity, and 
peripheral neuropathy of the right lower extremity.  A 
combined disability rating of 60 percent has been in effect 
since August 23, 2005.  


ORDER

Service connection for cancer of the larynx as a result of 
herbicide exposure is denied.


	                        
____________________________________________
	S. F. SYLVESTER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


